                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                                  No. 2:19-CV-27-BO


CURRITUCK COUNTY, NORTH                       )
CAROLINA,                                     )
              Plaintiff,                      )
                                              )
V.                                            )                      ORDER
                                              )
ELIZABETH E. LETENDRE,                        )
                 Defendant.                   )


       This cause comes before the Court on defendant' s motion for preliminary injunction and

the parties' cross-motions for partial summary judgment. Also pending is a motion by Marie and

Michael Long to intervene for a limited purpose as well as defendant's motion to quash subpoenas.

The appropriate responses and replies have been filed, or the time for doing so has expired, and a

hearing was held before the undersigned on October 8, 2020, at Greenville, North Carolina. In this

posture, the motions are ripe for ruling and, for the reasons that follow, the motion to intervene is

granted, defendant's motion for partial summary judgment is granted, plaintiff's motion for partial

summary judgment is denied, defendant's motion for preliminary injunction is denied as moot,

and defendant' s motion to quash is denied as moot.

                                         BACKGROUND

       This case arises out of a dispute over a building project constructed on a 3.67-acre lot at

1441 Ocean Pearl Road in Currituck County, North Carolina. Defendant, LeTendre, who owns the

1441 Ocean Pearl Road lot, has constructed an approximately fifteen thousand square-foot home

on the property. The proposed intervenors, Marie and Michael Long, are LeTendre's neighbors.




          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 1 of 11
The history and details of the dispute have been recounted in this Court' s order entered February

12, 2020, which the Court incorporates by reference as if fully set forth herein.

       The material facts are not seriously in dispute, and the following facts are comprised

primarily of the undisputed material facts relied upon by LeTendre in her motion for partial

summary judgment,1 as well as other undisputed facts in record and the orders of the North

Carolina Court of Appeals. LeTendre's Ocean Pearl Road lot has a Single Family Residential

Outer Banks Remote zoning classification assigned by Currituck County. Developments which

are permitted in this type of zoning district include single-family detached dwellings as that term

is defined by Currituck County' s Unified Development Ordinance (UDO). Plaintiff, Currituck

County, approved LeTendre's plans to build a large home comprised of a three story main building

and two, two-story side buildings, finding that the project satisfied the UDO's definition of a

single-family detached dwelling. The Longs appealed the approval of LeTendre' s plans, and in

2016 the North Carolina Court of Appeals held that LeTendre' s project did not meet the UDO's

definition of a single-family detached dwelling. Long v. Currituck Cty., 248 N.C. App. 55 (2016).

Specifically, the Long court determined that LeTendre' s plans called for construction of three

buildings, none of which were subordinate in use, and therefore conflicted with the UDO ' s single-

family detached dwelling definition which applies to "a building." Id. at 64.

        In 2015, the North Carolina Building Code Council (Building Code Council) reviewed

LeTendre's plans to determine whether they complied with the definition of a "one family



1
  Currituck County did not file a Statement of Material Facts as required by Local Civil Rule 56.1 ,
but responded to LeTendre's Statement of Material Facts by stating that it does not dispute
LeTendre' s proffered material facts or the exhibits she submitted in support of her motion for
partial summary judgment. [DE 75]. Additionally, Currituck County proffered three additional
facts which include recitations of the background and factual determinations made by this Court
as well as the North Carolina Court of Appeals. Id. LeTendre filed no objection or opposition to
this additional material.

                                                 2
          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 2 of 11
dwelling" as that term is defined by the North Carolina Building Code (Building Code). The

Building Code Council reviewed LeTendre' s plans after she appealed a determination by the North

Carolina Department oflnsurance that her project' s proposed occupancy more closely resembled

a hotel, and that if it was to be used as a vacation rental it would need to be constructed in

accordance with the North Carolina Building Code as opposed to the North Carolina Residential

Building Code. [DE 70-1] ; see also Letendre v. Currituck Cty. , 259 N.C. App. 512, 551 (2018).

The Building Code Council reversed the Department of Insurance ' s decision and determined that

LeTendre' s project satisfied the definition of a "one family dwelling not more than three stories

above grade plane in height with a separate means of egress, as required in NCRC section Rl0l.2 ."

[DE 70-1] . This decision was not appealed.

       The North Carolina Court of Appeals considered the Building Code Council' s decision in

its 2018 opinion in Letendre v. Currituck County, but concluded that "the determination by the

North Carolina Building Code Council does not in any way control [Currituck County' s]

application of its UDO." 259 N.C. App. at 552. On July 11 , 2019, the governor of North Carolina

signed into law Senate Bill 355 , entitled "An Act to Clarify and Make Changes to the Land-Use

Regulatory Laws of the State." S.L. 2019-111. Senate Bill 355 clarified the provisions of section

153A-346(b) of the North Carolina General Statutes by amending it to state as follows: "a county

may not use a definition of building, dwelling, dwelling unit, bedroom, or sleeping unit that is

inconsistent with any definition of the same in another statute or in a rule adopted by a State

agency, including the State Building Code Council."




                                                3
         Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 3 of 11
                                          DISCUSSION

I.     Motion to intervene

       The Longs have moved to intervene in this matter for the limited purpose of (1) contesting

and opposing LeTendre' s motion for preliminary injunction and (2) participating and supporting

with Currituck County in filing , briefing, and arguing a motion for partial summary judgment as

to LeTendre' s counterclaim for a declaratory judgment that N.C. Gen. Stat. § 153A-346(b)

compels Currituck County to consider her home a single-family detached dwelling. The Longs

argue that they are entitled to intervene as of right pursuant to Fed. R. Civ . P. 24(a) and

alternatively that they should be permitted to intervene pursuant to Fed. R. Civ. P. 24(b).

       Currituck County supports the Longs ' motion to intervene, and LeTendre does not oppose

the Longs' intervention for the limited purpose of opposing LeTendre ' s motion for preliminary

injunction. As discussed below, the motion for preliminary injunction is now moot in light of

LeTendre' s motion for partial summary judgment, and thus the Court construes the Longs ' request

as seeking to intervene for the purpose of supporting Currituck County ' s motion for partial

summary judgment and opposing LeTendre ' s motion for partial summary judgment. The Court

agrees that the Longs have an interest in this litigation and that their request to intervene for a

limited purpose is appropriate. See, e.g. , Wolpe v. Poretsky, 144 F.2d 505 , 508 (D.C. Cir. 1944).

The motion to intervene for a limited purpose is therefore granted.2

II.    Cross-motions for summary judgment

       A motion for summary judgment may not be granted unless there are no genuine issues of

material fact for trial and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.



2
 The Longs did not seek an opportunity to file any additional briefing in support of or opposition
to the pending motions. The Court has considered the Longs ' declaration attached to Currituck
County ' s motion for partial summary judgment.

                                                4
          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 4 of 11
56(a). The moving party bears the initial burden of demonstrating the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 4 77 U.S . 317, 323 (1986). If that burden has been met,

the non-moving party must then come forward and establish the specific material facts in dispute

to survive summary judgment. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S . 574,

588 (1986). In determining whether a genuine issue of material fact exists for trial, a trial court

views the evidence and the inferences in the light most favorable to the nonmoving party. Scott v.

Harris , 550 U.S. 372, 378 (2007). However, "[t]he mere existence of a scintilla of evidence" in

support of the nonmoving party ' s position is not sufficient to defeat a motion for summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S . 242, 252 ( 1986). "A dispute is genuine if a

reasonable jury could return a verdict for the nonmoving party .. .. and [a] fact is material if it

might affect the outcome of the suit under the governing law." Libertarian Party of Virginia v.

Judd, 718 F.3d 308, 313 (4th Cir. 2013) (internal quotations and citations omitted). Speculative or

conclusory allegations will not suffice. Thompson v. Potomac Elec. Power Co., 312 F.3d 645,649

(4th Cir. 2002). When deciding cross-motions for summary judgment, a court considers each

motion separately and resolves all factual disputes and competing inferences in the light most

favorable to the opposing party. Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003).

       As LeTendre argued at the hearing and as noted above, the material facts in this case are

not in dispute and the issue before this Court is a legal one. Having considered the record and the

parties' arguments, the Court determines that the North Carolina General Assembly ' s clarifying

amendment to N.C. Gen. Stat. § 153A-346(b) has the effect of rendering LeTendre ' s project a

single-family detached dwelling for purposes of Currituck County ' s UDO and LeTendre is entitled

to a declaratory judgment of the same.




                                                 5
          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 5 of 11
       The North Carolina State Building Code (State Building Code) is divided into two

classifications: the Residential Code for One-and-Two Family Dwellings (Residential Building

Code) and the Building Code which applies to all other structures. See N .C. Gen. Stat.§ 143-136.

       The North Carolina State Building Code, as adopted by the Building Code Council,
       may include reasonable and suitable classifications of buildings and structures, both
       as to use and occupancy; general building restrictions as to location, height, and
       floor areas; ... and such other reasonable rules pertaining to the construction of
       buildings and structures and the installation of particular facilities therein as may
       be found reasonably necessary for the protection of the occupants of the building
       or structure, its neighbors, and members of the public at large.

N.C. Gen. Stat. § 143-138. The Residential Building Code defines the term "dwelling" as "any

building that contains one or two dwelling units used, intended, or designed to be built, used,

rented, leased, let or hired out to be occupied, or that are occupied for living purposes." [DE 69-

2]. The term "building" is defined by the Residential Building Code as "any one-and-two family

dwelling or portion thereof, . . . that is used, or designed or intended to be used for human

habitation, for living, sleeping, cooking, or eating purposes, or any combination thereof, and shall

include accessory structures thereto." Id. A "dwelling unit" is defined as "A single unit providing

complete independent living facilities for one or more persons, including permanent provisions for

living, sleeping, eating, cooking, and sanitation." Id.

       North Carolina's General Assembly has given North Carolina counties the authority to

enact zoning ordinances. See Lanvale Properties, LLC v. Cty. of Cabarrus, 366 N.C. 142, 151

(2012). A county' s zoning power is not absolute, however, and its ordinances may regulate, among

other things, the size, location, and use of buildings and structures insofar as the regulations

promote public health, safety, and welfare. Id. ; see also Letendre, 259 N.C. App. 512,528 (citing

N.C. Gen. Stat.§ 153A-340(a) (2017)).

       Currituck County' s UDO defines "dwelling, single-family detached" as "A residential

building containing not more than one dwelling unit to be occupied by one family, not physically

                                                  6
          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 6 of 11
attached to any other principal structure." [DE 69-1] . The term "building" is defined by the UDO

as a "structure"; a "structure" is defined by the UDO as "Anything constructed, installed, or

portable, the use of which requires a location on a parcel ofland. This includes a fixed or movable

building which can be used for residential, business, commercial, agricultural, or office purposes,

either temporarily or permanently." Id. A "dwelling unit" is defined as "One room or rooms

connected together, constituting a separate, independent housekeeping establishment for owner or

renter occupancy, and containing independent cooking and sleeping, and sanitary facilities." Id.

        State law, through the General Assembly ' s passage of S.L. 2019-111 which is intended to

clarify the land-use regulatory laws of the state, now provides that a county may not define a

"dwelling" in a manner that is inconsistent with the definition in another State agency ' s statute or

rules, including the Building Code Council. The Court agrees with LeTendre that the definitions

of "dwelling" in both the Residential Building Code and Currituck County's UDO are circular,

with both referring to the definition of a building, which then refers either to the definition of a

structure or back to the definition of a dwelling. The Court further agrees with Currituck County

that these definitions, while circular, are certainly not in conflict. But that does not end the inquiry.

        The Building Code Council is required to provide technical interpretations of the State

Building Code when requested. See N.C. Gen. Stat. § 143-141(b). An interpretation by the

Building Code Council may be appealed to the state superior courts. Id. § 141-143(d). The Building

Code Council provided such a technical interpretation on LeTendre' s request in 2015. The

Building Code Council held that LeTendre' s project met the definition of a one family dwelling

and that the Residential Building Code applied. Thus, any ambiguity that was caused by the

definition of dwelling in the State Building Code was resolved by the Building Code Council' s

interpretation.



                                                   7
          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 7 of 11
        In order to determine whether the legislature's amendment has the effect of abrogating the

opinions of the North Carolina Court of Appeals in Long and LeTendre, the Court must construe

both the meaning and the effect of the amendment to N.C. Gen. Stat. § 153A-346(b). To do so,

this Court looks to the rules of construction applied by the North Carolina Supreme Court,

Carolina Trucks & Equip. , Inc. v. Volvo Trucks ofN Am., Inc. , 492 F.3d 484,489 (4th Cir. 2007),

which principally relies on discerning the intent of the legislature. State v. Jones, 359 N.C. 832,

835 (2005). "When interpreting a statute, [courts] ascertain the intent of the legislature, first by

applying the statute's language and, if necessary, considering its legislative history and the

circumstances of its enactment." Shaw v. US. Airways, Inc., 362 N.C. 457,460 (2008).

        When an amendment is intended to clarify the meaning of a statute, it does not alter the

original meaning, and thus it applies to all cases pending before a court when the amendment is

enacted. Ray v. N Carolina Dep 't ofTransp., 366 N.C. 1, 9 (2012). If an amendment modifies the

substantive meaning of the statute, the amendment applies only prospectively. Id. Whether an

amendment to a statute is clarifying or changes its substantive meaning is a question of law. Id.

       Here, the title of the amendment expressly states that it was intended to clarify and restate

the existing law. See Smith Chapel Baptist Church v. City of Durham, 350 N.C. 805, 812

(explaining that even when the text of a statute is plain, "the title of an act should be considered in

ascertaining the intent of the legislature"). The revision is further expressly made applicable to

ordinances adopted before, on, or after the effective date of the amendment. A comparison of the

original and amended statutes supports the conclusion that the 2019 amendment was intended by

the legislature to clarify and not substantively alter the original statute. Ferrell v. Dep 't ofTransp.,

334 N.C. 650,659 (1993) . Indeed, Currituck County does not dispute that the relevant amendment




                                                   8
          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 8 of 11
was clarifying and not altering. See [DE 55 at 6]. Currituck County does not argue that, even if the

amendment is a clarifying amendment, it does not apply to this case.

       As discussed above, the LeTendre court held in 2018 that the Building Code Council's

decision did not control Currituck County's application of its UDO. But the impact of the Building

Code Council's interpretation changed after the legislature passed S.L. 2019-111 , which clarifies

the state' s land-use regulatory laws. The legislature made clear that when a state agency, and

specifically the Building Code Council, defines a term such as dwelling or dwelling unit, a county

zoning ordinance definition may not be inconsistent with that definition. Here, the Building Code

Council resolved any ambiguity in the State Building Code definition of "dwelling" as it applies

to this case when it decided that the LeTendre project consists of a one family dwelling.

       Currituck County attempts to distinguish the classification of LeTendre' s project as a one

family dwelling under the Residential Building Code as distinct from the UDO ' s definition of a

single-family detached dwelling. The Court, however, considers this a distinction without a

difference. As Currituck County itself argues, its UDO definition of "dwelling" is generally

consistent with the Residential Building Code' s definition, as both apply to buildings or structures

for living, sleeping, and sanitation. Both definitions also apply to "a" or "any building"; in other

words, a single and not multiple buildings, and this was the issue in Long - whether the LeTendre

project consists of one or three separate buildings. Thus, when the Building Code Council

determined that the LeTendre project was a one family dwelling, it determined that the project

consists of a or any building. Moreover, Bill Newns, the Chief Building Inspector for Currituck

County, has testified that Currituck County adopted the Residential Building Code, that the

LeTendre project complies with the 2012 version of the Residential Building Code, and that the

projects consists of one building. [DE 46-1] Newns Dep. pg. 20.



                                                 9

          Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 9 of 11
         LeTendre has proffered further evidence in support of this conclusion which is

uncontroverted by Currituck County. Dan Tingen is a general contractor and was a member of the

Building Code Council from 1999 to 2017, serving as its chair from 2003 to 2017. [DE 70] Tingen

Deel.   112-3.   Mr. Tingen states that the Building Code Council found as a fact that there was no

evidence that the LeTendre project was anything other than a one family dwelling. Id.        1 7.   Mr.

Tingen further states "a home cannot meet the definition of a ' one family dwelling' under the

Building Code while not meeting the definition of the same term under a local zoning ordinance."

Id. 114.

         This is consistent with this Court' s conclusion that the legislature amended the relevant

statute to clarify that where a project has been classified by the Building Code Council as satisfying

the definition of a dwelling, in this case a one family dwelling, a local zoning ordinance may not

be interpreted to result in an inconsistent classification. In other words, a building cannot be

determined to be a one family dwelling under the Residential Building Code but not a one-or-

single family dwelling under a local zoning ordinance.

         For this reason, the Court determines that LeTendre is entitled to partial summary judgment

in her favor on her counterclaim seeking a declaration that ( 1) her building project at 1441 Ocean

Pearl Road in Currituck County satisfies the definition of a single-family detached dwelling under

the Currituck County UDO; (2) Currituck County' s current interpretation of what constitutes a

single-family detached dwelling as applied to the LeTendre project is inconsistent with the State

Building Code's definition of a dwelling; and, as a result, (3) Currituck County must rescind its

Notice of Certificate of Compliance Revocation and reinstate its Certificate of Compliance

because the project satisfies the definition of a single-family detached dwelling.




                                                 10
           Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 10 of 11
        In light of the foregoing, Currituck County ' s motion for partial summary judgment in its

favor on this same legal issue is denied.

III .   Motion for preliminary injunction

        Prior to seeking partial summary judgment, LeTendre filed a motion for preliminary

injunction pursuant to Fed. R. Civ . P. 65 . Because the relief that LeTendre sought in her motion

for preliminary injunction has been granted, the motion for preliminary inj unction is moot.

IV.     Motion to quash

        LeTendre filed a motion to quash several subpoenas issued by Currituck County. In

response, Currituck County indicated that it had withdrawn the subpoenas for the production of

documents upon Gregory Wills, John Cronin, Bernie Manusco, Rick House, Chris Nason, George

Wood, and Chuck Lysaght that are the subject of the motion. [DE 73] . As the subpoenas have been

withdrawn, the motion to quash is moot.

                                            CONCLUSION

        Accordingly, for the foregoing reasons, the Longs ' motion to intervene for a limited

purpose [DE 51] is GRANTED, defendant' s motion for partial summary judgment [DE 67] is

GRANTED, plaintiffs motion for partial summary judgment [DE 54] is DENIED, defendant' s

motion for preliminary injunction [DE 43] is DENIED AS MOOT, and defendant' s motion to

quash [DE 60] is DENIED AS MOOT.



SO ORDERED, this     -1..k_ day of November, 2020.


                                                RRENCE W. BOYLE
                                              CHIEF UNITED STATES DISTRICT UDGE



                                                11
         Case 2:19-cv-00027-BO Document 81 Filed 11/17/20 Page 11 of 11
